Case 2:19-cv-00466-SPC-MRM Document 22 Filed 07/29/19 Page 1 of 4 PageID 165



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

                            CASE NO. 2:19-cv-466-FtM-99MRM

SFR SERVICES L.L.C., (A/A/O
JOHN BRAUN AND BARBARA
BRAUN),

       Plaintiff.

vs.

GEOVERA SPECIALTY
INSURANCE COMPANY,

      Defendant.
_________________________________________________________________________

                        FIRST AMENDED COMPLAINT
_________________________________________________________________________

       Plaintiff, SFR SERVICES L.L.C., by and through undersigned counsel, sues the

Defendant, GEOVERA SPECIALTY INSURANCE COMPANY (hereinafter “Defendant”), and

alleges:

       1.      This is an action for damages in excess of $15,000.00, exclusive of court costs,

attorney’s fees, and interest, and therefore within the jurisdiction of this Court.

       2.      At all material times, Plaintiff, SFR SERVICES L.L.C., (hereinafter “Plaintiff”),

is or was a corporation organized and existing under the laws of the State of Florida with its

principal place of business in Lee County, Florida, and does business in Lee County, Florida.

Plaintiff is an assignee of John Braun and Barbara Braun (hereinafter the “Assignors”).

       3.      At all material times, Defendant is a Florida company fully licensed to transact

insurance in the State of Florida and maintains agents and/or other representatives for the

transaction of its customary business in Lee County, Florida.
Case 2:19-cv-00466-SPC-MRM Document 22 Filed 07/29/19 Page 2 of 4 PageID 166



        4.      At all material times, Defendant issued a policy of insurance which inured to

the benefit of the Assignors identified as policy number GH80001030 (hereinafter the

“Policy”). The Policy provided property insurance for the Assignors’ residential property

located at 12590 Walden Run Dr., Fort Myers, Florida 33913 (hereinafter the “Property”). A

complete copy of the Policy is presently unavailable to the Plaintiff, but should be in the

possession of the Defendant herein and will be obtained through discovery.

        5.      On or about September 10, 2017, the Assignors suffered substantial damages

to the Property caused by Hurricane Irma.

        6.      Plaintiff provided construction consulting services and other necessary

services for the Assignors in connection with the subject loss.

        7.      The Policy was in full force and effect on the date of the subject loss.

        8.      The Policy provides insurance coverage for all of the losses, damages and

expenses that Assignors have suffered and incurred with regard to the subject loss.

        9.      Assignors have either actually or equitably assigned the insurance benefits

which they are entitled to under the Policy to Plaintiff, by writing, parol, or other course of

conduct. Hence, the Plaintiff now stands in the position of Assignors. A copy of an assignment

executed and/or agreed to and/or accepted by the Assignors is attached hereto and marked

as Plaintiff’s Exhibit “A”.

        10.     Defendant was provided with prompt and timely notice of Plaintiff’s claim for

assigned benefits under the Policy and was promptly and timely provided with documentation

of Plaintiff’s assignment of benefits and estimate of damages.

        11.     Defendant acknowledged Plaintiff’s claim and assigned claim number

HL17011045.

        12.     All terms and conditions of the Policy and all conditions precedent to the

bringing of the instant action have been performed, waived or excused.
Case 2:19-cv-00466-SPC-MRM Document 22 Filed 07/29/19 Page 3 of 4 PageID 167



       13.     To date, the Defendant has breached the Policy by failing to pay Plaintiff all

assigned proceeds due and owing under the Policy.

       14.     Because of Defendant’s breach of contract by refusal to pay said covered

losses, it has become necessary for the Plaintiff to retain the services of the undersigned

attorney, and has agreed to pay a reasonable fee for said services, plus necessary costs.

       15.     Pursuant to Chapter 626.9373, Florida Statutes, Plaintiff is entitled to recover

its attorney’s fees.

       WHEREFORE, Plaintiff, SFR SERVICES L.L.C., demands that judgment be entered

against the Defendant, for damages of all covered losses, interest on any and all overdue

payments, attorney’s fees, costs, and any other remedy the court deems necessary and

proper and demands trial by jury of all issues triable as of right by a jury.

                                                    ARNESEN WEBB, P.A.
                                                    Attorneys for Plaintiff
                                                    197 South Federal Highway, Ste. 300
                                                    Boca Raton, FL 33432
                                                    Telephone: (561)-757-6000
                                                    Facsimile:    (877)-241-2411
                                                    paris@insurancelawyers.org
                                                    eservice@insurancelawyers.org

                                                    By____/s/ Paris R. Webb_______
                                                         PARIS R. WEBB
                                                         Florida Bar No.: 713074


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system. I also certify that the foregoing document
is being served this day on all counsel of record identified on the attached Service List in
the manner specified, either via transmission of Notices of Electronic Filing generated by
CM/ECF or in some other authorized manner for those counsel or parties who are not
authorized to receive electronically Notice of Electronic Filing.

                                                    By____/s/ Paris R. Webb_______
                                                         PARIS R. WEBB
Case 2:19-cv-00466-SPC-MRM Document 22 Filed 07/29/19 Page 4 of 4 PageID 168



                               SERVICE LIST


David R. Terry, Jr.
Holly M. Johnson
SIMON, REED & SALAZAR, P.A.
7208 West Sand Lake Road
Suite 302
Orlando, Florida 32819
dterry@simonreedlaw.com
hjohnson@simonreedlaw.com
